                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

LEWIS R. FOX,
                                               CASE NO. 2:19-CV-00901
       Petitioner,                             JUDGE JAMES L. GRAHAM
                                               Magistrate Judge Kimberly A. Jolson
       v.

WARDEN, BELMONT
CORRECTIONAL INSTITUTION,

       Respondent.

                                              ORDER

       On January 10, 2020, the Magistrate Judge issued an Order and Report and

Recommendation recommending that the petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254 be dismissed and denying Petitioner’s request for an evidentiary hearing. (ECF

No. 20.) Petitioner has filed an Objection to the Magistrate Judge’s Order and Report and

Recommendation. (ECF No. 21.) Respondent has filed a Response. (ECF No. 22.)

       Petitioner again raises all of the same arguments he previously presented. He argues that

the state appellate court unreasonably determined that the evidence is constitutionally sufficient

to sustain his conviction on felonious assault against Mary Robinson, because the record

indicates that she was not standing close to Mary Griffin or in the line of fire, but in the grassy

area off the porch. He again argues that the State failed to establish that Petitioner had any intent

to shoot either of the alleged victims and asserts that the state appellate court wrongly denied his

claim that his convictions are against the manifest weight of the evidence. Petitioner complains

that the trial court failed to issue a lesser jury instruction on negligent assault, thereby denying

him a fair trial. Finally, Petitioner argues that the state appellate court erroneously refused to
address the merits of his claim of ineffective assistance of appellate counsel based on his failure

to comply with Rule 26(B)(2)(d) of the Ohio Rules of Appellate Procedure.

        Pursuant to 28 U.S.C. § 636(b), this Court has conducted a de novo review. For the

reasons already well detailed in the Magistrate Judge’s Order and Report and Recommendation,

Petitioner’s arguments fail. The record does not reflect that an evidentiary hearing is warranted

or that Petitioner can establish a basis for relief.       Accordingly, Petitioner’s Objection (ECF No.

21) is OVERRULED. The Order and Report and Recommendation (ECF No. 20) is

ADOPTED and AFFIRMED. This action is hereby DISMISSED. Petitioner’s request for an

evidentiary hearing is DENIED.

        Pursuant to Rule 11 of the Rules Governing Section 2254 Cases in the United States

District Courts, the Court now considers whether to issue a certificate of appealability. “In

contrast to an ordinary civil litigant, a state prisoner who seeks a writ of habeas corpus in federal

court holds no automatic right to appeal from an adverse decision by a district court.” Jordan v.

Fisher, 135 S. Ct. 2647, 2650 (2015); 28 U.S.C. § 2253(c)(1) (requiring a habeas petitioner to

obtain a certificate of appealability in order to appeal.)

        When a claim has been denied on the merits, a certificate of appealability may issue only

if the petitioner “has made a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). To make a substantial showing of the denial of a constitutional right, a

petitioner must show “that reasonable jurists could debate whether (or, for that matter, agree that)

the petition should have been resolved in a different manner or that the issues presented were

‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484

(2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893, n. 4 (1983)). When a claim has been

denied on procedural grounds, a certificate of appealability may issue if the petitioner establishes



                                                       2
that jurists of reason would find it debatable whether the petition states a valid claim of the

denial of a constitutional right and that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling. Id.

        This Court is not persuaded that reasonable jurists would debate the dismissal of

Petitioner’s claims as procedurally defaulted or without merit. Therefore, the Court DECLINES

to issue a certificate of appealability.

        The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that the appeal would not be in

good faith and that an application to proceed in forma pauperis on appeal should be DENIED.

        The Clerk is DIRECTED to enter final JUDGMENT.

        IT IS SO ORDERED.

Date: February 5, 2020

                                                              ____s/James L. Graham________
                                                              JAMES L. GRAHAM
                                                              United States District Judge




                                                   3
